DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022 has been entered.
Claims 20, 23-29, 49 and 52 are cancelled.  Claims 21, 34, 35, 40-47, 50, 51 and 53-55 are pending examination.
The previous rejection of claim 49 under 35 U.S.C. 112(b) has been withdrawn in light of Applicant’s amendment filed August 23, 2022.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 35, 40, 41, 44-47 and 50-55 are rejected under 35 U.S.C. 103 as being unpatentable over Lindquist (WO 97/49295) in view of van Asselt et al. (“Extreme high-temperature treatment of milk with respect to plasmin inactivation”, International Dairy Journal, 18, 2008, pp. 531-538).
Regarding claims  21, 35, 40, 44, 45, 50-52, 54 and 55, Lindquist disclose a method of producing an aseptic consumer milk comprising the steps of: (a) obtaining milk; (b) processing the milk through a microfilter with a membrane having a pore size of 0.05 to 0.2 um to obtain a permeate (the permeate contains the major fraction of the whey proteins – whey protein concentrate) and a retentate (the retentate contains fat and the major fraction of casein – casein concentrate); (c) sterilizing the retentate by heating to a temperature between 120º and 165ºC; and (d) combining and homogenizing the permeate and heated retentate parts to obtain a consumer milk product (claim 1, page 1/L22-32) .  Lindquist disclose that the consumer milk product is packed aseptically (claim 1).
Given Lindquist disclose a permeate resulting from the microfiltration of milk, similar to the claimed method, it necessarily follows the permeate would comprise lactose, milk minerals and water. 
Given Lindquist disclose a process of microfiltering milk using a membrane substantially similar to the claimed methods and since Lindquist disclose obtaining a retentate with the major fraction of casein, intrinsically the retentate would comprise at least 9.4 wt.% protein and a whey protein content of less than 20 wt% of the total protein content.  Moreover, given Lindquist disclose combining retentate and permeate from microfiltering milk similar to the method presently claimed intrinsically the resulting consumer milk would comprise a protein content in the claimed range of 0.9% to about 20%.
While Lindquist disclose sterilizing the retentate by heating to a temperature of between 120º and 165ºC, the reference is silent to temperature in the range of about 72ºC to about 95ºC.
van Asselt et al. teach a process of thermally treating milk products wherein the milk products are fresh tasting and enzymatically stable (i.e. plasmin inactivated) (p. 531-531/Introduction).  van Asselt et al. teach that the heat load for currently applied UHT-treatments of milk can be reduced (p. 537/4. Conclusions).  Specifically van Asselt et al. disclose a heat treatment of 80ºC for 300 s does not influence the taste in a negative way and is sufficient to decrease the amount of active plasmin to 1% of the initial level in the milk product (p. 534/3.1 Standard kinetics of plasmin inactivation).
Lindquist and van Asselt et al. are combinable because they are concerned with the same field of endeavor, processing, including heat treatment, of milk products.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have applied a thermal process, as taught by van Asselt et al, as an alternative to the sterilization step disclosed by Lindquist to produce a product that does not impact the taste in a negative way but is sufficient to fully inactivate the plasmin activity.    
Given Lindquist disclose aseptically packaging the consumer milk product, the person of ordinary skill in the art would have known how to select an appropriate aseptic process, including UHT, pasteurization, thermisation or heat treatment to arrive at the present invention.  The skilled artisan would have adjusted the temperature and times associated with a given aseptic processing method to obtain a product with the desired plasmin inactivation while maintaining the nutritive and sensory properties of the product.   
Regarding claim 41, modified Lindquist disclose all of the claim limitations as set forth above.  While Lindquist is silent with respect the microfiltration temperature, Lindquist disclose that the whey proteins in the milk are never heated in the process (i.e. as in the milk and in the permeate).  In fact, Lindquist disclose that, prior to processing, the milk is stored at 0ºC and is cold separated at a temperature of 10ºC (i.e. separating off of cream and standardization) (page 3/L29-35).  Therefore, it is clear Lindquist disclose a microfiltration process wherein the whey proteins are never heated, which would include temperatures below and at ambient temperature i.e. ≤ 20ºC.
Regarding claims 46 and 47, modified Lindquist disclose all of the claim limitations as set forth above.  Given Lindquist disclose a method of preparing a consumer milk product substantially similar to that presently claimed, intrinsically the microfiltration retentate would exhibit a ratio of milk origin carbohydrate to casein of at most about 1 and would make up at least about 50 wt% based on the total protein content of the consumer milk product.
Regarding claim 53, modified Lindquist disclose all of the claim limitations as set forth above.  Lindquist also disclose that the milk is supplied as whole milk or standardized milk (i.e. including skim milk – page 2/L10-20).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Lindquist (WO 97/49295) in view of van Asselt et al. (“Extreme high-temperature treatment of milk with respect to plasmin inactivation”, International Dairy Journal, 18, 2008, pp. 531-538) as applied to claim 21, and further in view of Sibakov et al. (US 20130230623).
Regarding claim 34, modified Lindquist disclose all of the claim limitations as set forth above.  Lindquist is silent with respect to a lactose hydrolysis step.
Sibakov et al. teach that preparations of low lactose and lactose-free milk products are generally known ([0027]).  Sibakov et al.  teach a conventional enzymatic process for the splitting of lactose is generally known in the field, the process comprising the step of adding lactase into milk in such a manner that lactose is split (i.e., hydrolyzed) into monosaccharides, i.e., glucose and galactose ([0027]).
Lindquist and Sibakov et al. are combinable because they are concerned with the same field of endeavor, namely, preparations of milk.  Given Sibakov et al. teach that low lactose and lactose-free milk products are generally known, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have added a lactase hydrolysis step to the process of Lindquist to obtain a low lactose or lactose-free aseptic consumer milk product.  

Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Lindquist (WO 97/49295) in view of van Asselt et al. (“Extreme high-temperature treatment of milk with respect to plasmin inactivation”, International Dairy Journal, 18, 2008, pp. 531-538) as applied to claim 21, and further in view of Koren et al. (EP 2 152, 087).
Regarding claims 42 and 43, modified Lindquist disclose all of the claim limitations as set forth above.  While Lindquist disclose a step of microfiltering milk using a membrane having a pore size of 0.05 to 0.2 um to obtain a permeate (the permeate contains the major fraction of the whey proteins – whey protein concentrate) and a retentate (the retentate contains fat and the major fraction of casein – casein concentrate), the reference is silent with respect to temperature and pressure.
Koren et al. teach a process of producing a low-lactose, low-calorie milk products ([0001]) comprising the steps including obtaining fresh raw cow’s milk and microfiltering the milk in a system equipped with a spirally wound membrane having an average pore size of about 100-500 nm (i.e. about 0.1 to 0.5 µm – about 0.1 µm encompasses a value of about 0.08 µm) to obtain a retentate (i.e. casein concentrate) and a permeate (i.e. rich in whey protein).  In addition, Koren et al. disclose that the microfiltration process is carried out at 10ºC and an average transmembrane pressure of 1.5 bar ([0049]/Example 1).
Lindquist and Koren et al. are combinable because they are concerned with the same field of endeavor, namely producing milk products using microfiltration.  Given Koren et al. teach it was known to carry out the microfiltration process at a temperature of 10ºC and an average transmembrane pressure of 1.5 bar, since Lindquist is silent with respect to temperature and pressure conditions, the person of ordinary skill in the art would have tried the microfiltration conditions of Koren et al. in the process of Lindquist. 
While Koren et al. teach an average transmembrane pressure of 1.5 bar, the reference does not explicitly disclose a pressure of less than 1.5 bar. 
It is apparent, however, that the instantly claimed transmembrane pressure and that  taught by Koren et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between transmembrane pressure taught by Koren et al. (i.e. 1.5 bar) and the amount disclosed in the present claims (i.e. less than 1.5 bar) and further given the fact that no criticality is disclosed in the present invention with respect to the membrane pressure, it therefore would have been obvious to one of ordinary skill in the art that the membrane pressure disclosed in the present claims is but an obvious variant of the pressure taught in Koren et al. and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Response to Arguments
Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive. 
Applicants submit “Lindquist does not teach pasteurization or thermal treatment of the whey containing fraction.”  Applicants submit that in contrast, the milk product of the present invention is made by a process wherein thermally treated casein concentrate is combined with other milk fraction and thermally processed to produce a sterile milk product suitable for aseptic packaging.  Applicants submit the “two -step thermal treatment process ensure the fully [sic] inactivation of plasmin in the milk-based product.” Applicants submit “Lindquist does not disclose or suggest such a process.”
While Lindquist is silent with respect to plasmin activity, the reference disclose a method wherein the retentate (major fraction of casein, i.e., casein concentrate) is sterilized by heating to a temperature between 120º and 165ºC.
van Asselt et al. teach a process of thermally treating milk products wherein the milk products are fresh tasting and enzymatically stable (i.e. plasmin inactivated) (p. 531-531/Introduction).  van Asselt et al. teach that the heat load for currently applied UHT-treatments of milk can be reduced (p. 537/4. Conclusions).  Specifically van Asselt et al. disclose a heat treatment of 80ºC for 300 s does not influence the taste in a negative way and is sufficient to decrease the amount of active plasmin to 1% of the initial level in the milk product (p. 534/3.1 Standard kinetics of plasmin inactivation).
Lindquist and van Asselt et al. are combinable because they are concerned with the same field of endeavor, processing, including heat treatment, of milk products.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have applied a thermal process, as taught by van Asselt et al, as an alternative to the sterilization step disclosed by Lindquist to produce a product that does not impact the taste in a negative way but is sufficient to fully inactivate the plasmin activity.    
Applicants submit van Asselt fails to remedy the deficiencies of Lindquist.  Applicants explain Van Asselt applied a two step heat treatment to the milk and in van Asselt’s process, the casein fraction was not separated for plasmin activation.  Applicants also explain van Asselt et al. does not separate the milk material in whey and casein fractions and exposes whey protein to heat which, as described above deteriorates the quality of the milk product.  Lastly, Applicants explain van Asselt does not reach the recited low plasmin levels.
While van Asselt et al. do not disclose all the features of the present claimed invention, van Asselt et al. is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely, van Asselt et al. teach that the heat load for currently applied UHT-treatments of milk can be reduced (p. 537/4. Conclusions).  so that the heat treatment does not influence the taste in a negative way and is sufficient to decrease the amount of active plasmin in the milk product (p. 534/3.1 Standard kinetics of plasmin inactivation), and in combination with the primary reference, discloses the presently claimed invention. 
Applicants argue that “[i]t is not self-evident that the heat treatment of Lindquist would result in full plasmin inactivation in the casein concentration.”  Applicants explain “[p]lasmin inactivation is a dynamic process where many factors have an impact on the degree of inactivation” and “[t]he skilled artisan would appreciate that temperature is not the only factor in the inactivation kinetics of plasmin.”  However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding the factors that impact plasmin activation must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.  In this case, it is not clear that factors, other than those associated with heat treatment (e.g., temperature and time) are accountable for a decrease in plasmin activity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759